Citation Nr: 0326698	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for traumatic osteoarthritis of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
disabling for traumatic osteoarthritis of the right knee.

3.  Entitlement to an initial compensable rating for a 
hammertoe of the fourth digit, plantar flexion of the third 
metatarsal, plantar warts, and post-operative osteotomy of 
the right foot. 

4.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of an incision and drainage abscess 
of the left nipple. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to June 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted service connection for the 
following disabilities effective June 1995: traumatic 
osteoarthritis of the right knee, evaluated as 10 percent 
disabling; traumatic osteoarthritis of the left knee, 
evaluated as 10 percent disabling; residuals of an incision 
and drainage abscess of the left nipple, evaluated as zero 
percent disabling; and a hammer toe of the fourth digit, 
plantar flexion third metatarsal, plantar wart, and post-
operative osteotomy of the right foot, evaluated as zero 
percent disabling.  

The Board notes that in the June 1998 supplemental statement 
of the case (SSOC), the veteran's residuals of an incision 
and drainage abscess of the left nipple was increased to 10 
percent disabling retroactive to the original grant of 
service connection effective June 1995.  Applicable law 
mandates that when a veteran seeks an increased rating, it 
will generally be presumed that the maximum benefit allowed 
by law and regulation is sought, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran has not withdrawn his appeal and as 
such, it remains in appellate status. 

The matters were previously before the Board in December 1999 
and were remanded for further development and adjudication.  
The veteran's claim of entitlement to an initial rating in 
excess of 10 percent disabling for residuals of an incision 
and drainage abscess of the left nipple will be addressed in 
the REMAND portion of the instant decision 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  Traumatic osteoarthritis of the left knee is not 
productive of compensable limitation of motion. 

3.  Traumatic osteoarthritis of the right knee is not 
productive of compensable limitation of motion. 

4.  There is evidence of tender and painful plantar warts on 
the veteran's right foot. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent disabling for traumatic osteoarthritis of the left 
knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 
(2003).  

2.  The criteria for an initial rating in excess of 10 
percent disabling for traumatic osteoarthritis of the right 
knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, Part 4, 
including § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 
(2003).  

3.  The criteria for an initial 10 evaluation for a hammer 
toe of the fourth digit, plantar flexion of the third 
metatarsal, plantar warts, and post-operative osteotomy of 
the right foot have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, Part 4, including § 4.71a, Diagnostic Codes 5282-5284 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and eliminated the former statutory requirement that 
claims be well grounded.   

The Unites States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002), held that section 7 of the VCAA, 114 Stat. 2099, 
gave retroactive effect to the elimination of the well-
grounded claim requirement by making the statutory change in 
section 4 applicable to any claim that was not final as of 
the date of the enactment of the VCAA. See also Bernklau v. 
Principi, 291 F.3d. 795 (Fed. Cir. 2002).   In the instant 
case, as the veteran's claims were not final as of November 
9, 2000, he no longer has to meet the threshold requirement 
of presenting a well-grounded claim.

Recently, the Federal Circuit held that there was nothing in 
the VCAA to suggest that section 3(a) was intended to be 
applied retroactively. See Thomas J. Kuzma v. Anthony J. 
Prinicpi, Secretary of Veterans Affairs, 03-7032 (Fed. Cir. 
August 25, 2003). The Federal Circuit in Kuzma overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991)(holding 
where the law or regulations change while a case is pending 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary) to the extent that it 
conflicted with their binding authority and that of the 
Supreme Court.  Thus, as the veteran's claim was filed prior 
to November 9, 2000, the date of enactment of the VCAA, it 
appears the new duty to assist and notice provisions under 
38 U.S.C.A. § 5103A are not applicable to the veteran's claim 
currently on appeal.   

Regardless of whether the VCAA applies to this claim, the 
fact is that there has been compliance with this law.  In 
this regard, the veteran's service medical and personnel 
records have been associated with the claims folder.  The RO 
has obtained all VA and non-VA evidence identified by the 
veteran.  Pursuant to Board remand and development, the 
veteran has been afforded numerous VA examinations in 
connection with his claims.  In addition, the veteran was 
notified of the enactment of the VCAA in a letter dated in 
June 2002.  Therefore, to the extent the new law is more 
favorable to the claimant, and to the extent it has not 
prejudiced him since VA has properly notified and assisted 
him, it would be harmless error for the Board to consider 
compliance with the VCAA if it did not, in fact, apply to the 
claim.

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.



I.  Entitlement to an initial rating in excess of 10 percent 
disabling for traumatic osteoarthritis of the left knee.

Background

The pertinent history is as follows.  In a February 1996 
rating decision, the veteran was granted service connection 
for traumatic osteoarthritis of the left knee and a 10 
percent disability rating was assigned from June 1995.  The 
veteran disagreed with the 10 percent rating, and initiated 
this appeal.  As the veteran is appealing the original 
assignment of a 10 percent disability evaluation following an 
award of service connection for traumatic arthritis of the 
left knee, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: reports 
of VA examination dated in September 1995, October 1996, June 
2000, September 2000, October 2000, and April 2002; private 
medical records from Tempe St. Luke's Hospital; transcript of 
the veteran's hearing before the RO in September 1996; and 
private medical records from Thomas-Davis Medical Center.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

The veteran's traumatic osteoarthritis of the left knee, is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, diagnostic code 5010.  Diagnostic Code 5010 
indicates that arthritis due to trauma must be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.
 
As the veteran is receiving the maximum benefit allowable for 
traumatic arthritis under diagnostic code 5010, the Board has 
looked to other analogous diagnostic criteria in order to 
assign a higher evaluation. See 38 C.F.R. § 4.71a.  
Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's traumatic osteoarthritis of the left knee more 
closely approximates the criteria for the currently assigned 
10 percent rating, and there is no basis for a higher rating 
at this time.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in September 1995, though 
some pain was noted, the veteran had full extension of the 
left knee and 110 degrees of flexion.  There was normal 
alignment.  The veteran was diagnosed with degenerative joint 
disease.

The veteran presented testimony before the RO in September 
1996.  He testified that he had trouble bending, pain on 
motion, and grinding under the kneecap.  However, shortly 
thereafter upon VA examination in October 1996, range of 
motion studies showed full extension and flexion to 110 
degrees.  There was no effusion and the collateral and 
cruciate ligaments were stable.  McMurray test was negative.

VA examination in June 2000 showed improvement in the 
veteran's left knee.  The veteran had full range of motion.  
While he did indicate he had some pain and tenderness upon 
motion, there was no crepitus or lateral instability.  In 
addition, the veteran indicated that his knee did not lock or 
give way.  He was noted to move easily about the examining 
room.  A September 2000 addendum indicated that while 
functional impairment was rated as moderate based on prior 
surgery and x-ray studies, there was no additional functional 
impairment as far as loss of degrees of range of motion.  The 
examiner indicated this was based on the x-ray report of June 
2000.

Finally, upon VA examination in April 2002, while there was 
1+ ACL laxity, there was no tenderness or effusion.  The 
veteran had full extension and flexion to 110 degrees.  
Functional impairment was rated between mild and moderate. 

In light of the veteran's credible complaints of pain 
experienced in his left knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, and they are 
reflected in the current 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board finds there is no medical evidence of 
record that would support a higher rating based on limitation 
of motion.  
As noted previously, when limitation of motion is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Id.  In the 
instant case, the objective medical evidence of record does 
not contain findings of flexion limited to 30 degrees 
(Diagnostic Code 5260) or extension limited to 15 degrees 
(Diagnostic Code 5261).  

 Limitation of motion must also be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  There is no current evidence 
of swelling or effusion in the left knee joint.  While there 
was a 1+ ACL laxity upon the most recent examination, there 
was no other more severely disabling knee impairment 
attributed to recurrent subluxation or lateral instability to 
warrant a moderate rating under Diagnostic Code 5257.  Nor 
are there any other potentially applicable rating criteria 
that would allow for a higher rating.  In that regard, the 
record is devoid of any evidence of: ankylosis of the left 
knee (Diagnostic Code 5256); cartilage, semilunar, 
dislocated, with frequent episodes of locking, pain, and 
effusion into the joint (Diagnostic Code 5258); or impairment 
of the tibia and fibula (Diagnostic Code 5262).  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
traumatic osteoarthritis of the left knee, and its effects on 
the veteran's earning capacity and ordinary activity, from 
the original grant of service connection. See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41; Fenderson, supra.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II.  Entitlement to an initial rating in excess of 10 percent 
disabling for traumatic osteoarthritis of the right knee.

Background

The pertinent history is as follows.  In a February 1996 
rating decision, the veteran was granted service connection 
for traumatic osteoarthritis of the right knee and a 10 
percent disability rating was assigned from June 1995.  The 
veteran disagreed with the 10 percent rating, and initiated 
this appeal.  As the veteran is appealing the original 
assignment of a 10 percent disability evaluation following an 
award of service connection for traumatic arthritis of the 
right knee, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, supra. 

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: reports 
of VA examination dated in September 1995, October 1996, June 
2000, September 2000, October 2000, and April 2002; private 
medical records from Tempe St. Luke's Hospital; transcript of 
the veteran's hearing before the RO in September 1996; and 
private medical records from Thomas-Davis Medical Center.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

The veteran's traumatic osteoarthritis of the right knee, is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, diagnostic code 5010.  Diagnostic Code 5010 
indicates that arthritis due to trauma must be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved. 38 C.F.R. § 4.71a.  
When, however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.
 
As the veteran is receiving the maximum benefit allowable for 
traumatic arthritis under diagnostic code 5010, the Board has 
looked to other analogous diagnostic criteria in order to 
assign a higher evaluation. See 38 C.F.R. § 4.71a.  
Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's traumatic osteoarthritis of the right knee more 
closely approximates the criteria for the currently assigned 
10 percent rating, and there is no basis for a higher rating 
at this time.  See 38 C.F.R. §§ 4.3, 4.7.  

In this regard, upon VA examination in September 1995, the 
veteran had full range of motion of the right knee.  In 
September 1996, the veteran presented testimony before the 
RO.  While he testified that he had trouble bending, pain on 
motion, lateral instability, swelling, and giving out of the 
right knee, upon VA examination in October 1996, range of 
motion studies showed full extension and flexion to 120 
degrees.  There was no effusion and the collateral and 
cruciate ligaments were stable.  McMurray test was negative.

Upon VA examination in June 2000, though there was some pain 
and tenderness noted, the veteran had full range of motion.  
There was no crepitus or lateral instability.  A September 
2000 addendum indicated that while functional impairment was 
rated as moderate based on prior surgery and x-ray studies, 
there was no additional functional impairment as far as loss 
of degrees of range of motion.  The examiner indicated this 
was based on the x-ray report of June 2000.

Finally, upon VA examination in April 2002, while there was 
1+ ACL laxity of the right knee, there was no tenderness or 
effusion.  The veteran had full extension and flexion to 110 
degrees.  Functional impairment was rated between mild and 
moderate.  

In light of the veteran's credible complaints of pain 
experienced in his right knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, and they are 
reflected in the current 10 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.   The Board finds there 
is no medical evidence of record that would support a higher 
rating based on limitation of motion.  As noted previously, 
when limitation of motion is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Id.  In the instant case, 
the objective medical evidence of record does not contain 
findings of flexion limited to 30 degrees (Diagnostic Code 
5260) or extension limited to 15 degrees (Diagnostic Code 
5261).  

 Limitation of motion must also be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  There is no current evidence 
of swelling or effusion in the right knee joint.  While there 
was a 1+ ACL laxity upon the most recent examination, there 
was no other more severely disabling knee impairment 
attributed to recurrent subluxation or lateral instability to 
warrant a moderate rating under Diagnostic Code 5257.  Nor 
are there any other potentially applicable rating criteria 
that would allow for a higher rating.  In that regard, the 
record is devoid of any evidence of: ankylosis of the right 
knee (Diagnostic Code 5256); cartilage, semilunar, 
dislocated, with frequent episodes of locking, pain, and 
effusion into the joint (Diagnostic Code 5258); or impairment 
of the tibia and fibula (Diagnostic Code 5262).  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
traumatic osteoarthritis of the right knee, and its effects 
on the veteran's earning capacity and ordinary activity, from 
the original grant of service connection. See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41; Fenderson, supra.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating. See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for assignment of an evaluation 
other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
supra; Floyd, supra; Shipwash, supra.

III.  Entitlement to an initial compensable rating for a 
hammertoe of the fourth digit, plantar flexion of the third 
metatarsal, plantar warts, and post-operative osteotomy of 
the right foot. 

Background

The pertinent history is as follows.  In a February 1996 
rating decision, the veteran was granted service connection 
for a hammertoe of the fourth digit, plantar flexion of the 
third metatarsal, plantar warts, and post-operative osteotomy 
of the right foot, 
and a 0 (zero) percent disability rating was assigned from 
June 1995.  The veteran disagreed with the 0 percent rating, 
and initiated this appeal.  As the veteran is appealing the 
original assignment of a 0 percent disability evaluation 
following an award of service connection for a hammer toe of 
the fourth digit, plantar flexion of the third metatarsal, 
plantar warts, and post-operative osteotomy of the right 
foot, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson, supra.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: reports 
of VA examination dated in September 1995, October 1996, June 
2000, September 2000, October 2000, and April 2002; private 
medical records from Tempe St. Luke's Hospital; transcript of 
the veteran's hearing before the RO in September 1996; and 
private medical records from Thomas-Davis Medical Center.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
this claim.  

The veteran's hammer toe of the fourth digit, plantar flexion 
of the third metatarsal, plantar warts, and post-operative 
osteotomy of the right foot, is currently rated under 
diagnostic codes 5282 and 5284 as 10 percent disabling. See 
38 C.F.R. § 4.71a.  Diagnostic code 5282 provides for a 10 
percent rating for all hammertoes unilateral without a claw 
foot. Id.  Diagnostic code 5284 provides for a 10 percent 
rating for moderate foot injuries.
 
Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's hammer toe of the fourth digit, plantar flexion of 
the third metatarsal, plantar warts, and post-operative 
osteotomy of the right foot more closely approximates the 
criteria for the next higher 10 percent rating, and there is 
no basis for a higher rating at this time.  See 38 C.F.R. 
§§ 4.3, 4.7.  In this regard, upon VA examination in 
September 1995, the veteran's fourth toe overrode the fifth 
toes.  There was a tender plantar wart beneath the second 
metatarsal.  The veteran presented testimony before the RO in 
September 1996.  He testified that he had no trouble with his 
toes overlapping, but he did have a plantar wart, which hurt 
to walk.

Upon VA examination in October 1996, the veteran had a corn 
on his right fifth toe, which the veteran paired down at 
home.  There was a plantar wart on the right foot, which was 
painful.  In April 2002, the veteran was afforded an 
additional VA examination.  The veteran complained of daily 
pain pointing to the plantar aspect of the foot where he had 
a buildup of tissue.  The veteran did have a slight limp when 
the plantar wart bothered him.  There was no incoordination 
or fatigability.  Physical examination revealed a tender 
plantar callosity about the distal second metatarsal, slight 
to moderate tenderness.  The examiner stated that functional 
impairment was rated as mild.  There were no hammertoes or 
plantar flexion at the time of examination.

As noted at the outset, the Board finds that the veteran's 
hammertoe of the fourth digit, plantar flexion of the third 
metatarsal, plantar warts, and post-operative osteotomy of 
the right foot warrants an increase in the initial rating to 
10 percent disabling.  With the increased rating, the veteran 
would receive the maximum benefit allowable for hammertoes 
under diagnostic code 5282.  The Board would note there was 
no evidence of hammertoes in 2002 and the veteran himself 
previously testified that he did not have problems with his 
toes.  Thus, the Board looked to other analogous diagnostic 
criteria in order to assign a higher evaluation. Id.   

While the Board notes that the most recent examiner rated the 
veteran's functional impairment as "mild plus," the Board 
finds that the veteran's credible complaints of pain in his 
right foot, specifically plantar warts which cause limping, 
warrants an increased rating under diagnostic code 5284, as 
his disability more nearly approximates the criteria for a 10 
percent rating. See 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a; DeLuca, supra.   There are no other more severely 
disabling right foot impairments to warrant a rating in 
excess of 10 percent disabling.  There is no evidence of 
moderately severe foot injuries to warrant a 20 percent 
evaluation under diagnostic code 5284 or moderately severe 
malunion or nonunion of the tarsal or metatarsal bones to 
warrant a 20 percent rating under diagnostic code 5283. 
38 C.F.R. § 4.71a.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
hammer toe of the fourth digit, plantar flexion of the third 
metatarsal, plantar warts, and post-operative osteotomy of 
the right foot, and its effects on the veteran's earning 
capacity and ordinary activity, from the original grant of 
service connection. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41; 
Fenderson, supra.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating. See 
38 C.F.R. § 4.1.  At present, however, there is no basis for 
assignment of an evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
supra; Floyd, supra; Shipwash, supra.


ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for traumatic osteoarthritis of the left knee is 
denied.  

Entitlement to an initial rating in excess of 10 percent 
disabling for traumatic osteoarthritis of the right knee is 
denied.   

Entitlement to an initial 10 percent disabling rating for 
hammer toe of the fourth digit, plantar flexion of the third 
metatarsal, plantar warts, and post-operative osteotomy of 
the right foot is granted subject to controlling regulations 
affecting the payment of monetary awards.  


REMAND

The veteran has also filed a claim of entitlement for an 
initial rating in excess of 10 percent disabling for 
residuals of an incision and drainage abscess of the left 
nipple.  During the pendency of this claim, the rating 
criteria for evaluating skin disorders was amended, effective 
from August 30, 2002. See 67 Fed. Reg. 147, 49590-49599 (July 
31, 2002).  In the instant case, the veteran has not been 
provided notice of the regulation changes, nor has he been 
given the opportunity to submit additional evidence or 
argument on this issue.  As the Board intends to rely on the 
new law, which has not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

The Board notes that the last VA examination of record is 
dated in October 2000, prior to the regulation changes noted 
above.  The Board finds that the October 2000 VA examination 
is inadequate for evaluating the veteran's current level of 
impairment, as it does not address the new skin criteria. 
38 C.F.R. § 4.70.  In addition, as the aforementioned report 
of examination is almost three years old, a reexamination is 
needed to verify whether there has been an improvement in the 
veteran's residuals of an incision and drainage abscess of 
the left nipple 
or a material change in disability. 38 C.F.R. § 3.327(a)


Accordingly, this case is REMANDED for the following:

1.  The RO should notify the veteran that 
the rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002. See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).  A copy or 
summary of the applicable law to be 
considered must be attached.

2.  Once the veteran has been notified, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
an appropriately qualified physician.  
Send the claims folders to the examiner 
for review.  Please ask the examiner to 
clearly document review of the claims 
folders in his/her examination report.  
Please ask the examiner to provide an 
opinion as to whether the veteran's  
residuals of an incision and drainage 
abscess of the left nipple is manifested 
by an area or areas exceeding 12 square 
inches (77 sq. cm.).  Please request that 
the examiner provide all rationale for 
any opinions expressed.

3.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an initial rating in 
excess of 10 percent disabling for 
residuals of an incision and drainage 
abscess of the left nipple.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



